El Juez Asociado Se. Wole
emitió la opinión dol tribunal.
Un muchacho, el acusado Claudio Canales, tiró por juego una piedra con una flecha a otro muchacho, causándole con ello un daño de tal naturaleza que perdió la visión. Claudio Canales fué juzgado por un delito de acometimiento y agresión con circunstancias agravantes y declarado culpable y condenado a sufrir dos años de cárcel que es el máximum que fija la ley. El único error que ha sido alegado fué el no haber habido malicia por parte del acusado, y por tanto que no pudo existir ningún acometimiento y agresión, pues la intención de causar daño era un elemento esencial. Pero la intención puede inferirse del acto mismo, pues se presume que una persona conoce las consecuencias naturales y probables de sus actos. Por un hecho semejante fué declarado culpable un acusado en el caso de El Pueblo de Puerto Rico v. Bianchi, 18 D. P. R. 576. Yéase también el caso de El Pueblo v. Astado, resuelto hoy, y El Pueblo v. Blandford, sentencia de marzo 24, 1916.
Además, es bastante perverso un muchacho que coge una piedra y la tira violentamente contra otra persona. Tales *847hechos no han de ser tolerados y debe confirmarse la sen-tencia dictada por la Corte de Distrito de San Juan.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.